Title: To Benjamin Franklin from Mary Stevenson, 30 August 1763
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Kensington August 30. 1763
I have two Letters to thank you for since I wrote to you from Bromley, which tho short gave me pleasure as they assured me of your Welfare and the continuance of your Regard for your Polly.
I now have the pleasure of returning your Friend’s Musick with the desir’d supplement. Mr. Stanley begg’d I would present his best Respects to you, and tell you how much he rejoiced at having it in his power to do anything for you; he was oblig’d he says to make some alteration in the Recitativo in order to admit the Bass. He and his Family were much pleas’d with your Remembrance of them, and desir’d me to present their best Respects to you. My Aunt and I have lately spent a week with them upon the For[?]t; they have been with us in return, and left us this morning.
I thank you my dear Sir for the part you take in my cares. I had as you hop’d heard of my Friend’s arrival at Jamaica, and I am now in daily expectation of a more circumstantial account of her from one who saw her there. My Dolly’s Health is much mended, but she has had some severe attacks of her Disorder since I was with her at Bromley. Mrs. Blunt has brought another Son.
My poor Aunt Rooke is still lame, and two days ago we were much alarm’d by her having the Gout in her stomach, but, thank, God that is remov’d. She thanks you for the tender mention you make of her.
You make many happy by the hopes you give us of your Return to England. I long for you to fix the time, but I fear your Friends in America will hold you fast. All I wish for is to have those I love near me, could I but have you and my Pitt in England I should be happy. I like visiting Acquaintance at Kensington better than that at Wanstead, and all who are called Friends will come a few miles to see us, therefore I am pleas’d with our change of habitation.
You see all are ready to follow you that can, the poor Girl who is the Bearer of this is excessively happy in accepting your invitation, and I hope good Success will attend her. Accept my Thanks for your Kindness.
My Mother often tells me when Things don’t go quite right that she wishes she had gone to Philadelphia, I don’t think you blame me for preventing her, for the advantages of such a Voyage are precarious, and if you would second me I think her circumstances might be made easy. I want you who are Master of Demonstration to convince her that I shall be happier in seeing her enjoy a comfortable Income than I could be by even a large addition to my Fortune at her Death.
I should be unfashionable if I did not wish for you here but I have a nearer concern than most; all esteem you, it is only the favour’d few that can love you as I do.
